IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-50982
                           Summary Calendar



THOMAS E. FINCH,

                                          Plaintiff-Appellant,

versus

THE DEE HOWARD CO.;
AEROINTERNATIONAL, INC.;
ALENIA AND FINMECCANICA;
FINMECCANICA,

                                          Defendants-Appellees

THOMAS E. FINCH,

                                          Plaintiff-Appellant

versus

THE DEE HOWARD CO.,

                                          Defendant-Appellee.


                        --------------------
          Appeals from the United States District Court
                 for the Western District of Texas
            USDC Nos. SA-96-CV-979-FB, SA-98-CV-156-FB
                        --------------------
                           August 23, 2000




Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-50982
                                -2-

     Thomas Finch appeals the grant of summary judgment to the

defendants.   The district court did not err.   Finch ratified the

release of his ERISA claims.   See Williams v. Phillips Petroleum

Co., 23 F.3d 930, 935 (5th Cir. 1994).    Summary judgment was thus

properly granted to the defendants on these claims.   Texas law

does not recognize a cause of action for fraud in these

circumstances.   See Leach v. Conoco, Inc., 892 S.W.2d 954 (Tex.

App.SSHouston [1st Dist.] 1995, writ dism’d).   Accordingly, the

district court did not err in granting summary judgment on this

issue.

     AFFIRMED.